Title: To Benjamin Franklin from ——— de Franval, 25 January 1778
From: Franval, —— de (cavalry captain)
To: Franklin, Benjamin


Monsieur
A Paris ce 25 Janvier 1778
Mon frere inquiet de ne point recevoir de Vos nouvelles en reponse a une lettre qu’il a eu l’honneur de Vous écrire de Versailles il y a trois semaines, me charge de Vous demander si Vous l’avés receue; cette lettre renfermait le receu du capitaine du vaisseau dans lequel il est revenu, pour pareille Somme contenüe dans le billet que Vous avés de mon frere. Je vous prie Mr. au receu de la presente de vouloir bien, m’accuser la reception du Billet Du Capitaine, me renvoyer celui De mon frere, ainsy que la lettre que le congrès lui fit l’honneur de lui écrire et qu’il Vous laissa lorsque nous fûmes chés Vous à Passy sur la demande que Vous lui fîtes d’en prendre copie. Je vous serai obligé, Monsieur, de vouloir bien me faire parvenir le tout chez Mr. De chatillon rue Du temple vis à vis celle portefoin au marais à Paris. J’ai l’honneur D’être avec beaucoup De respect Monsieur Vôtre tres humble et tres obeissant serviteur
De franvalCapitaine de Cavalerie
 
Addressed: A Monsieur / Monsieur francklin chez / Mr. De Chaumont à / Passy près Paris
Notation: De Franval 15. [sic] Jr. 1778.
